 Ili the Matter of INLAND MANUFACTURING DIVISION,GENERAL MOTORSCORPORATIONandTHE INLAND EMPLOYEES'ASSOCIATIONIn the Matter Of INLAND'MANUFACTURING Co. DIV. OF GEN.MOTORSandUNITED RUBBER WORKERS OF AMERICA,AFF. WITH THE C. I. O.Cases Nos. R-2355 and R-0356.-March 20, 1941Investigation and Certification of Representatives:stipulation for certificationof representatives upon consent election.Mr. Philip G. Phillips,for the Board.Mr. Carlos J. JollyandMr. Robert C. Carson,for the Company.Mr. Ralph H. DissingerandMr.,George Newland,for the Associ-ation.Mr. Howard R. LloydandMr. Harold E. Beck,for the C. I. O.Mr. Paul W. Rionfor the Joint Counsel.Mr. Norman M. Neel,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESOn May 17, 1940, The Inland Employees' Association, herein calledtheAssociation, filed with the Regional Director for the NinthRegion (Cincinnati, Ohio) a petition and on October 28, 1940, Inter-national Union, United Rubber Workers of America, affiliated withthe Congress of Industrial Organizations, herein called the C. I. 0.,filed with the Regional Director a petition.Each of the petitionsalleged that a question affecting commerce had arisen concerningthe representation of employees of General Motors Corporation,Inland Manufacturing Division, herein called the Company, engagedin the manufacture of rubber and metal parts and accessories at'Dayton, Ohio, and requested an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.On November 18, 1940,the National Labor Relations Board, herein called the Board,actingpursuant to Section 9 (c) of the Act, and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the Regional,30 N. L.R. B., No. 69.480 INLAND MANUFACTURING DIVISION481Director to conduct it and to provide for an appropriate hearingupon due notice, and further ordered, pursuant to Article III, Sec-tion 10 '(c) (2), of said Rules and Regulations, that the cases beconsolidated.On November 15, 1940 the Company, the Associa-tion, the C. I. 0., the Regional Director, and Joint Council, Inter-national Union Operating Engineers and International Brotherhoodof Firemen -and Oilers, affiliated with the American Federation ofLabor, Intervenor, herein called the Joint Council, entered into a"Stipulation for Certification of RepresentativesUpon ConsentElection."'Pursuant to the Stipulation, elections by- secret ballot were con-ducted on December 12, 1940, under the direction and supervision ofthe Regional, Director among stationary engineers, firemen,. and ap-prentice stationary. engineers, excluding the chief engineer, andamong all production employees, including those employees directlyassociated with production, including tool and die makers, and mainte-nance employees of Inland Manufacturing Division, excluding how-ever, 'direct representatives of, Management such as officers anddirectors of the'Corporation, sales managers and assistant sales man-agers, factory manager, assistant factory manager,, directors'. and em-ployees of sales, accounting, personnel and industrial relations depart-ments, directors of purchases and assistant directors of purchases,supervisors and assistant' supervisors, . general. foremen, foremen andassistant foremen, and all other persons -working in a super-visory capacity, including- those having the right to, hire ordischarge and those whose duties include recommendations as tohiring or discharging and those employees whose work is of a con-fidential nature, time-study-men, plant-protection- employees, all cler-ical employees, chief, engineer, process engineers, tool engineers,designing (drawing board), production, estimating; and planningengineers, draftsmen and detailers, physicists, chemists, metallurgists,artists and designer-artists, timekeepers, technical school students,,cooperative school students, and those technical or professional em-ployees who are receiving special training, and also excluding sta-tionary engineers, firemen, and apprentice stationary engineers.Theresults of the elections were inconclusive.)'The resultsof the plant-wide electionas reported by the Regional,Director were asfollows :- .Number of alleged eligiblevoters___--------------- ________________ 2, 470Number of ballotsplaced in ballotbox- ------ ____________'_---_--- 2, 338Number of unchallenged'ballots for'United Rubber Workers'of Amerlea,- C. I. 0------------------------------------------------ 1, 159Number of unchallenged ballots forInland Employees' Association--- 1, 049Number ofunchallengedballots for Neither,,-___'------------------118 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter, on January 17, 1941, and January 29, 1941, the parties-entered -into a "Supplemental Stipulation For Certification of Repre-sentatives Upon Consent Election" and a "Supplemental Stipulation-for Boiler Room Run-Off Election," by the terms of which the parties-agreed to-run-off elections subject to the terms and conditions of theoriginal "Stipulation."' It was provided that the election in thesmallerunit should precede the- plant-wide election and that, if the'Joint Council were chosen by a majority of the employees voting inthe election it should be certified.It was further provided that in theevent that the Joint Council did not* receive a majority, the electionwould be null and void and the stationary-engineers, firemen, and ap-prentice-stationary engineers should vote in the larger election.Theterms and conditions of the holding of the:elections, and all detailsin regard thereto, were agreed upon by all parties..Pursuant to the supplemental 'Stipulation, -a run-off election bysecret ballot was conducted on February 10,. 1941, under the directionand supervision of the Regional Director among stationary engineers,firemen, and apprentice-stationary engineers, excluding the chiefengineer. ^ The ,results of this election as reported by the RegionalDirector were, as follows :Number of alleged eligible voters----------------------------15Number of ballots placed in ballot box------------------------10Number of unchallenged ballots for Inland Employees' Asso-ciation--------------------------- 4-----------------------1Number of unchallenged ballots for United Rubbers Workersof America,C. I. 0----------------------------------------4Number of unchallenged ballots for Joint Council Int'l UnionOperating Engineers Int'l Brotherhood Firemen & Oilers, A. F.ofL-----------------------------------------------------5According to the agreement of the parties, these employees were per-mitted to participate in the plant-wide run-off election which washeld on February 12, 1941, under the direction and supervision of theRegional Director.On February 17, 1941, the Regional Directorissued and duly served upon the parties his Election Report -on the-ballot.-Report have been filed by any of the parties.-In the small unit the results.of the election as reported by the Regional Director-were asfollows :-Number of alleged eligible voters----------------------------------15Number of ballots placed in ballot box------------------------------13Number of unchallenged ballots for Inland Employees'Association-----2Number of unchallenged ballots.for United Rubber Workers of America,C I. 0-------------------------------------------------------6Number of unchallenged ballots for Joint Council,A F. of L-------------5Number of unchallenged ballots for Neither----------- -------------0-_ INLAND MANUFACTURING DIVISION483'In his Election Report, the Regional Director reported as followsconcerning the balloting and its results :Number of alleged eligible voters---------------------------2, 459Number of ballots placed in ballot box--------------------- 2,258Number of unchallenged ballots for United Rubber Workers ofAmerica, C. I. 0--------------------------------------- 1,168Number of unchallenged ballots for Inland Employees' Asso-ciation ---- -.------------------------------------------- 1,062Number of challenged ballots------------------------------3Number of blank ballots---------------------------------11'Number of spoiled ballots---------------------------------14Upon the basis of the Stipulation, the supplemental Stipulations,the Election Report, and the entire record in the case, the'Board makesthe following :FINDINGS OF FACT1.A , question affecting commerce has arisen concerning the repre-sentation of employees at General Motors Corporation, Inland Manu-facturing Division, Dayton, Ohio, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the National Labor Relations Act.2.All production employees of General Motors Corporation, In-land' Manufacturing Division, including those directly associated withproduction, including tool and die makers, and maintenance employees,-and specifically, including stationary engineers, firemen, and appren-tice-stationary' engineers, but excluding direct representatives ofManagement such as- officers and directors of the Corporation, salesmanagers and assistant,salesmanagers, factory - manager, assistantfactory, managers, directors and employees of sales, accounting, per-sonnel and industrial relations departments, directors of purchasesand assistant directors of purchases, supervisors and assistant super-visors, general foremen, foremen and assistant foremen, and all otherpersons, working in a"supervisory capacity, including those having theright to hire or discharge and those. whose'duties include recommenda-tion as to-hiring or' discharging, and those employees whose work is ofa confidential nature, time-study men, plant-protection employees, allclerical employees, chief engineer, process engineers, tool engineers,designing (drawing board), production, estimating and planningengineers, draftsmen and detailers, physicists, chemists, metallurgists,artists and, designer-artists, timekeepers, technical school students,cooperative school students, and those technical or professional em-ployees whoare receivingspecial training, constitute a, unit appro-priate for the purposes of collective bargaining, -within the meaningof Section 9 (b) of the National Labor Relations Act.3.International Union, United Rubber Workers of America,affili- 'ated with the Congress of Industrial Organizations, has been desig-440135-42-Vol 30-32 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDnated and selected by a majority 'of the employees in the above unitand is their representative for the purposes of collective bargaining,and is the exclusive representative of all employees in the said unit,within the meaning of Section 9 (a)-'of the National Labor Relations,'Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,IT IS HEREBY.CERTIFIEDthat International Union, United RubberWorkers of America, affiliated-with the Congress of Industrial Organi-zations, has been designated and selected by a majority of all` pro-duction employees of General Motors Corporation,Inland Manufac-turing Division, Dayton, Ohio,, including those directlyassociatedwith production, including tool and diemakers,and maintenanceemployees, and specifically including stationaryengineers, -firemen,and apprentice-stationary engineers, but excluding direct representa-tives of Management suchas officersand directors of the Corporation,sales managersand assistantsales managers; .factory manager,assist-ant factorymanagers,directors, and employeesof sales,accounting,personnel and industrialrelationsdepartments, directors of purchasesand assistant directors of purchases, supervisorsand assistant super-visors, general foremen, foremenand assistant foremen,and all otherpersons working in a supervisory capacity,. including those having theright'to hire or discharge and those whose duties includerecommen-dation, as to hiring or discharging, and those employees whose workis of a confidential nature, time-study men, plant-protection em-ployees, all clerical employees, chief engineer, process engineers, toolengineers, designing (drawing board), production, estimating andplanning engineers, draftsmen and detailers, physicists, chemists,metallurgists,artistsand -designer-artists, , timekeepers, technicalschool students; cooperative school students, and those technical orprofessional employees who are receivingspecial' training, as theirrepresentative for the purposes of collective bargaining, and that,pursuant to the provisions of Section 9 (a) of the Act, InternationalUnion, United Rubber Workers of America, affiliated with the Con-gress of Industrial Organizations, is the exclusive' representative of allsuch employees-for the purposes of collective bargaining in respect torates of pay, wages, hours of employment,. and 'other -conditions ofemployment.